Filed 8/3/21 P. v. Watson CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A158678
 v.
 KEVIN ALAN WATSON,                                                      (Del Norte County
             Defendant and Appellant.                                    Super. Ct. No. CRF16-9015)


         Defendant Kevin Alan Watson was granted probation after he pleaded
guilty to one felony count of receiving stolen property (Pen. Code, § 469d,
subd. (a)).1 He violated his probation numerous times, resulting in his
probation being revoked and reinstated. Following the fourth revocation
petition, the trial court revoked probation and sentenced defendant to three
years in the county jail. (See § 1170, subd. (h)(5).) Counsel for defendant has
filed an opening brief in which he raises no issues and asks this court for an
independent review pursuant to People v. Wende (1979) 25 Cal.3d 436.
Counsel informed defendant of his right to submit a supplemental brief and
he has not filed one. We have conducted the review and, finding no arguable
issues to be briefed, affirm the judgment.



         1   All further undesignated statutory references are to the Penal Code.


                                                               1
                               BACKGROUND
      In March 2016, defendant pleaded guilty to one count of felony
receiving stolen property (vehicle). In April 2016, the trial court sentenced
defendant to three years in county jail. The court suspended execution of the
sentence and placed defendant on probation subject to various conditions,
including that he serve 270 days in county jail and successfully complete the
drug court program.
      On September 8, 2017, the probation department filed a petition to
revoke probation based on defendant’s submission of a diluted urine sample
and his failure to provide proof of attendance at his required substance abuse
meeting.
      On October 10, 2017, the probation department filed a second petition
for revocation of probation based on defendant’s submission of a positive
urine sample, admission of methamphetamine use, and failure to provide
proof of attendance at his required substance abuse meeting.
      On October 19, 2017, defendant admitted the violations as alleged in
the first and second revocation petitions.2 The trial court sustained the first
and second revocation petitions. Before defendant could be sentenced on the
first two petitions, the probation department filed a third petition for
revocation, on October 31, 2017, alleging that defendant committed various
Vehicle Code offenses (Veh. Code, §§ 12500, 16028, subd. (a), 4462, subd. (b),
4000, subd. (a)(1)).
      On November 1, 2017, defendant admitted the Vehicle Code violations
alleged in the third petition with the exception of failing to provide proof of
registration (Veh. Code, § 4462, subd. (b)), which the trial court dismissed.


      2 The allegation in the second petition that defendant failed to provide
proof of attendance at his required meeting was dismissed.


                                        2
      On November 2, 2017, the trial court revoked and reinstated
defendant’s probation, subject to modifications. The trial court sentenced
defendant to 90 days in the county jail.
      On October 4, 2018, the department filed a fourth petition for
revocation of probation, alleging that defendant failed: (1) to timely check in
with probation; (2) to provide for attendance at three required meetings;
(3) to provide weekly urine samples for three weeks in a row; and (4) to follow
the directive of the supervising agency and to report to the probation
department.
      After absconding to Oregon, defendant was eventually arrested on an
outstanding warrant and brought back to California in July 2019. On
July 16, 2019, defendant admitted the allegations alleged in the fourth
revocation petition.
      On August 12, 2019, the trial court terminated probation and imposed
the previously suspended three-year sentence. This timely appeal followed.
                                DISCUSSION
      The trial court revoked defendant’s probation and imposed the
previously suspended sentence after giving defendant numerous chances to
comply with probation. It was only after the fourth revocation petition that
the trial court denied reinstatement and imposed the previously suspended
sentence. We conclude the trial court’s decision to terminate probation—
based upon defendant’s repeated violations of its terms and conditions—and
to impose the previously suspended sentence was proper. (See People v.
Segura (2008) 44 Cal.4th 921, 932 [“During the period of probation, the court
may revoke, modify, or change its order suspending imposition or execution of
the sentence, as warranted by the defendant’s conduct. (§§ 1203.2,
1203.3.)”].)



                                       3
                       DISPOSITION
The judgment is affirmed.




                            4
                                          _________________________
                                          Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A158678/People v. Kevin Alan Watson




                                      5